UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 13, 2010 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Commission File Number 1-6227 Delaware (State of Incorporation) 42-0823980 (I.R.S. Employer Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 13, 2010, Lee Enterprises, Incorporated (the “Company”) issued a news release noting previously reported improvements in revenue trends and expectations for operating revenues and expenses for its 13-week fiscal period ending December 26, 2010 compared to the prior year period.A copy of the news release is furnished as Exhibit 99.1 to this Form 8-K and is incorporated herein by this reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits News Release of Lee Enterprises, Incorporated dated December 13, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date:December 15, 2010 By: Carl G. Schmidt Vice President, Chief Financial Officer and Treasurer 2 INDEX TO EXHIBITS Exhibit No. Description News Release of Lee Enterprises, Incorporated dated December 13, 2010 3
